 Case 20-20271-rlj11 Doc 17 Filed 10/09/20                 Entered 10/09/20 14:00:35            Page 1 of 5



MULLIN HOARD & BROWN, L.L.P.
David R. Langston, SBN: 11923800
P.O. Box 2585
Lubbock, Texas 79408-2585
Telephone: 806-765-7491
Telefax: 806-765-0553
Email: drl@mhba.com
Attorneys for Debtors, Gibson Farms, Nature’s Way Compost, LLC,
Gibson Investments, Wendell Lee Gibson and Paula Gibson

                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                           AMARILLO DIVISION
In Re:                                              §
                                                    §
     GIBSON FARMS                                   §      Case No. 20-20271-RLJ-11
                                                    §
                          Debtor.                   §
--------------------------------------------------- - --------------------------------------------------
In Re:                                              §
                                                    §
     NATURE’S WAY COMPOST,                          §      Case No. 20-20272-RLJ-11
     LLC                                            §      (Jointly Administered Under
                                                    §      Case No. 20-20271-RLJ-11)
                           Debtor.                  §
--------------------------------------------------- - -------------------------------------------------
In Re:                                              §
                                                    §
     GIBSON INVESTMENTS                             §      Case No. 20-20273-RLJ-11
                                                    §      (Jointly Administered Under
                           Debtor.                  §      Case No. 20-20271-RLJ-11)
--------------------------------------------------- - -------------------------------------------------
In Re:                                              §
                                                    §
     WENDELL LEE GIBSON and                         §      Case No. 20-20274-RLJ-11
     wife, PAULA GIBSON                             §      (Jointly Administered Under
                                                    §      Case No. 20-20271-RLJ-11)
                           Debtors.                 §


        CERTIFICATE OF SERVICE ON ORDER ON JOINT ADMINISTRATION

        This is to certify that a true and correct copy of the Notice of Chapter 11 Bankruptcy

Case [Docket #15] and the Order Regarding Filing of Pleadings and Directing Joint




Certificate of Service on Order for Joint Administration
Page 1
Case 20-20271-rlj11 Doc 17 Filed 10/09/20           Entered 10/09/20 14:00:35         Page 2 of 5




Administration of Cases [Docket #10] was sent regular, first class mail, postage prepaid to the

parties in interest listed on the attached Exhibit “A” on the 9th day of October, 2020.



                                                      Respectfully Submitted:

                                                      MULLIN HOARD & BROWN, L.L.P.
                                                      P.O. Box 2585
                                                      Lubbock, Texas 79408-2585
                                                      Telephone: (806) 765-7491
                                                      Facsimile: (806) 765-0553

                                                      /s/ David R. Langston________________
                                                      David R. Langston, SBN: 11923800
                                                      Attorneys for Debtors, Gibson Farms,
                                                      Nature’s Way Compost, LLC, Gibson
                                                      Investments, Wendell Lee Gibson and
                                                      Paula Gibson




Certificate of Service on Order for Joint Administration
Page 2
Case 20-20271-rlj11 Doc 17 Filed 10/09/20           Entered 10/09/20 14:00:35    Page 3 of 5




                                         EXHIBIT “A”


 Wendell & Paula Gibson               U.S. Trustee’s Office            Heath Hendricks
 Gibson Farms, Gibson Investments     1100 Commerce St., Room 9C60     Riney & Mayfield LLP
 and Nature’s Way Compost, LLC        Dallas, Texas 75242              600 Maxo Building
 P.O. Box 777                                                          320 South Polk Street
 Dumas, Texas 79029                                                    Amarillo, Texas 79101-
 Donna Webb                           Michael R. Johnson               1426Parts
                                                                      A&I
 U.S. Attorney’s Office               RAY QUINNEY &                   201 N. 2nd St.
 1100 Commerce St., Ste. 300          NEBEKER P.C.                    P.O. Box 1146
 Dallas, Tx. 75242                    36 South State, Suite 1400      Stratford, TX 79084
                                      Salt Lake City, UT 84111
 Brett Gibson                         Beauchamp Estates Partnership   Braden L. Gibson
 P.O. Box 777                         P.O. Box 777                    P.O. Box 777
 Dumas, TX 79029                      Dumas, TX 79029                 Dumas, TX 79029



 American Express                     Carl's Aviation                 Chase Card Services
 P.O. Box 650448                      P.O. Box 777                    P.O. Box 6294
 Dallas, TX 75265-0448                Dumas, TX 79029                 Carol Stream, IL 60197-
                                                                      6294


 Clayton Born Lease                   Dumas Industrial Engines        Frost, PLLC
 14596 FM 1454                        P.O. Box 1115                   425 W. Capitol Ave.
 Follett, TX 79034                    Dumas, TX 79029                 Suite 3300
                                                                      Little Rock, AR 72201


 GM Financial                         GM Financial                    Helena Chemical
 P.O. Box 78143                       P.O. Box 183593                 Company
 Phoenix, AZ 85062-8143               Arlington, TX 76096-3834        P.O. Box 109
                                                                      Hartley, TX 79044


 Helena Chemical Company              Hunt Ross, Inc.                 Indian Ink
 225 Schilling Boulevard, Suite 300   P.O. Box 213                    P.O. Box 9254
 Collierville, TN 38017               Richmond, TX 77406              Amarillo, TX 79105



 Internal Revenue Service             Internal Revenue Service        Jack Oldham Oil, Inc.
 Special Procedures - Insolvency      1100 Commerce St.               P.O. Box 571
 P.O. Box 7346                        MC 5027 DAL                     Dumas, TX 79029
 Philadelphia, PA 19101-7346          Dallas, TX 75242-1100




Certificate of Service on Order for Joint Administration
Page 3
Case 20-20271-rlj11 Doc 17 Filed 10/09/20          Entered 10/09/20 14:00:35     Page 4 of 5



 Joe Brian Hunt, Inc.                John Deere Farm Plan             John Deere Farm Plan
 P.O. Box 504                        P.O. Box 650215                  P.O. Box 6600
 Dumas, TX 79029                     Dallas, TX 75265-0215            Johnston, IA 50131-6600



 Libscomb County FSA                  Moore Auto Parts                Moore County Appraisal
 237 S. Main Street                   300 S. Dumas Ave.               District
 P.O. Box 128                         Dumas, TX 79029                 419 Success Boulevard
 Follett, TX 79034                                                    Dumas, TX 79029


 Moore County FSA                     North Plains Electric           Rabo AgriFinance
 801 S. Bliss #102                    P.O. Box 1008                   P.O. Box 411995
 Dumas, TX 79029                      Perryton, TX 79070-1008         Saint Louis, MO 63141



 Rabo Agrifinance, Inc.               Rita Blanca Electric Coop       Roxanna McMurry Allen
 5307 W. Interstate 40 West           P.O. Box 1947                   302 Robin Road
 Amarillo, TX 79106                   Dalhart, TX 79022-5947          Dumas, TX 79029



 Sagniere Consulting                  State Comptroller of Public     Stewart's Lube-N-Wash
 1005 5th Ave.                        Accounts                        1100 S. Dumas Ave.
 Canyon, TX 79015                     Revenue Accounting Division -   Dumas, TX 79029
                                      Bankruptcy
                                      P.O. Box 13528
                                      Austin, TX 78711
 Texas Attorney General's Office      The Cooperative Finance         U.S. Attorney
 Bankruptcy-Collections Division      Association                     1000 Commerce St.
 P.O. Box 12548                       P.O. Box 842702                 3rd Floor
 Austin, TX 78711                     6th Fl. Lockbox                 Dallas, TX 75242-1699
                                      Kansas City, MO 64184-2702
 AFLAC                                Ag Direct                       AGCO Finance
 1932 Wynnton Road                    5015 South 118th Street         P.O. Box 2000
 Columbus, GA 31999                   P.O. Box 2409                   Johnston, IA 50131
                                      Omaha, NE 68103


 Asco Equipment                       Coffey Tire & Brake             De Lage Laden Financial
 P.O. Box 3888                        724 S. Dumas Ave.               Services
 Lubbock, TX 79452                    Dumas, TX 79029                 P.O. Box 41602
                                                                      Philadelphia, PA 19101-
                                                                      1602
 Ford Motor Credit                    Lone Star                       Southern Farm Bureau
 P.O. Box 650575                      P.O. Box 540                    525 E. 1st Street
 Dallas, TX 75265-0575                Sunray, TX 79086                Dumas, TX 79029




Certificate of Service on Order for Joint Administration
Page 4
Case 20-20271-rlj11 Doc 17 Filed 10/09/20          Entered 10/09/20 14:00:35   Page 5 of 5



 Southern Farm Bureau                 Texas Farm Bureau             Triple F Trucking
 1401 Livingston Lane                 525 E. 1st Street             P.O. Box 193
 Jackson, MS 39213                    Dumas, TX 79029               Goodwell, OK 73939



 US Bank                              XCEL Energy                   USDA Farm Service
 P.O. Box 790179                      P.O. Box 8                    Agency
 Saint Louis, MO 63179-0179           Eau Claire, WI 54702-0008     2405 Texas Ave. South
                                                                    College Station, TX
                                                                    77840
 ASCO Equipment                       Bank of America               Care Credit
 P.O. Box 1146                        P.O. Box 660807               P.O. Box 2398
 Stratford, TX 79084                  Dallas, TX 75266-0807         Omaha, NE 68103-2398



 Clayton Born Lease                   Hartley County Appraisal      Wilbur Ellis Company
 14596 FM 1454                        District                      P.O. Box 675023
 Follett, TX 79034                    1011 4th St.                  Dallas, TX 75267-5023
                                      Hartley, TX 79044


 Wilbur Ellis Sunray Sales            West Texas Gas                Jennifer Wertz
 7190 FM 119                          P.O. Box 3514                 Jackson Walker, LLP
 Sunray, TX 79086                     Midland, TX 79702             100 Congress, Suite 1100
                                                                    Austin, Tx. 78701


 Daniela Mondragon                    Max Tarbox                    Jennifer Wertz
 Jackson Walker, LLP                  Tarbox Law, P.C.              Jackson Walker, LLP
 112 East Pecan, Suite 2400           2301 Broadway                 100 Congress, Suite 1100
 San Antonio, Tx. 78205               Lubbock, Tx. 79401            Austin, Tx. 78701


 Bart and Blenda Arbuthnot            Otto Chavez
 518 West 7th                         115 N. Meredith
 P.O. Box 1504                        Dumas, Tx. 79029
 Dumas, Tx. 79029




Certificate of Service on Order for Joint Administration
Page 5
